Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 4, 2015

                                      No. 04-14-00596-CV

                                 IN THE MATTER OF T.L.R.,

                       From the 436th District Court, Bexar County, Texas
                                Trial Court No. 2014JUV00182
                          The Honorable Lisa Jarrett, Judge Presiding


                                         ORDER
        Appellant filed a motion asking this court to abate the matter and remand to the trial court
for findings of fact and conclusions of law. We DENY appellant’s motion.

        Appellant begins by pointing out that pursuant to section 51.17(c) of the Texas Family
Code, Chapter 38 of the Texas Code of Criminal Procedure applies in juvenile proceedings. ON
this basis, he argues article 38.22, section 6 of the Code of Criminal Procedure mandates that the
trial court make findings of fact and conclusions of law with regard to the voluntariness of the
juvenile’s statement. We agree with appellant that section 51.17(c) of the Texas Family Code
states that unless otherwise provided in Chapter 51 of the Family Code — also known as the
Juvenile Justice Code — Chapter 38 of the Code of Criminal Procedure applies to juvenile
proceedings. However, the Texas Supreme Court, in a case involving a juvenile and the
applicability of section 6 of article 38.22, specifically held: “The Texas Code of Criminal
Procedure requires trial judges to make written findings of fact in connection with rulings on
motions to suppress, and this requirement cannot be waived. This rule does not apply in
juvenile cases, and there is no other requirement that findings be made in such cases.” In re
R.J.H., 79 S.W.3d 1, 7 (Tex. 2002) (emphasis added). In support of this holding, the supreme
court cited section 51.17. The supreme court obviously relied upon the “unless otherwise
provided” language in section 51.17(c). The Juvenile Justice Code includes a specific provision
with regard to the admissibility of juvenile statements. See TEX. FAM. CODE ANN. § 51.095.
Contrary to appellant’s contention, the fact that this section of the Family Code does not preclude
the admissibility of the juvenile’s statement in this case does not mean the admissibility of
juvenile statements was not “otherwise provided” for in the Code.

       Appellant’s brief is past due — it was due to be filed in this court on February 25, 2015.
Accordingly, given we have denied appellant’s motion to abate, we ORDER appellant to file
appellant’s brief in this court on or before April 3, 2015.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court